DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 are drawn to a curable polysiloxane release coating composition, the composition comprising:  (A) an organopolysiloxane containing ethylenically unsaturated groups selected from: (A1) a branched 
Group II, claims 11-13 are drawn to a process of applying a polysiloxane release coating on the surface of a substrate, the process comprising the steps of:  1) coating the substrate with a curable polysiloxane release coating composition, wherein the composition comprises: (A) an organopolysiloxane containing ethylenically unsaturated groups selected from: (A1) a branched organopolysiloxane containing at least 3 organopolysiloxane branch chains linked through a central core including at least 2 organopolysiloxane branch chains each of which contain an ethylenically unsaturated group; and/or (A2) a linear organopolysiloxane containing at least 2 ethylenically unsaturated groups having at least 6 carbon atoms; (B) an organopolysiloxane containing at least 2 Si-H groups per molecule, provided that if the organopolysiloxane (A) contains only 2 ethylenically unsaturated groups the organopolysiloxane (B) contains on 
Group III, Claim 14, is drawn to a substrate bearing a release coating obtained by the process according to claim 11.  
Considering the application as a whole including the description and drawing therein, the common technical feature (“CTF”), linking the subject-matter of the claims of Groups I-III is a curable polysiloxane release coating composition comprising:  (A) an organopolysiloxane containing ethylenically unsaturated groups selected from: (A1) a branched organopolysiloxane containing at least three (3) organopolysiloxane branch chains linked through a central core including at least two (2) organopolysiloxane branch chains each of which contain an ethylenically unsaturated group; and/or (A2) a linear organopolysiloxane containing at least 2 ethylenically unsaturated groups having at least six (6) carbon atoms; (B) an organopolysiloxane containing at least 2 Si-H groups per molecule, provided that if the organopolysiloxane (A) contains only 2 ethylenically unsaturated groups the organopolysiloxane (B) contains on average more than 2 Si-H groups per molecule; (C) a hydrosilylation catalyst comprising a platinum group metal or a complex or compound of a platinum group metal; and (D) a hydrosilylation inhibitor comprising a maleimide of the general formula (I).    
Patent application WO 2004/046267, Thibaut, (hereinafter “Thibaut”) is directed to silicone release coatings as disclosed in the abstract and at page 2, paragraph 9 - page 3, paragraph 11 page 3, paragraph 13 page 7, paragraph 26 page 9, paragraph 34-35 examples 5-12, ¶0009-0015 of a polymer film with a composition comprising a siloxane (A) having alkenyl groups, a crosslinking agent (B) having organohydrogensiloxane groups and a catalyst for the hydrosilylation reaction between (A) and (B), comprising applying the composition to the polymer film and heating the coated film to cure the release coating, the release 0 coating composition additionally contains a polydiorganosiloxane (C) of viscosity 10200000 mPa,s at 25°C consisting essentially > of diorganosiloxane units of the formula -(SiR,-O)- in which each R group, which may be the same or different, is an alkyl group ~ having 1 lo 4 carbon atoms, lo improve anchorage of the release coaling on the polymer film.  One preferred siloxane (A) is a branched siloxane comprising one or more Q units of the formula (SiO4;2), from 15 to 995 D units of the formula Rb2SiO2;2 and M units of the formula RaRb2SiO1/2, wherein the Ra and Rb substituents are selected .from alkyl and 15 alkenyl groups having 1 to 6 carbon atoms, at least three Ra substituents in the branched siloxane being alkenyl units, as described in EP-A-1070734: equivalent to US 2002/0061998, Cray et al. ¶ 0033 evidencing a central core and at least 2 branched chains: 
    PNG
    media_image1.png
    215
    308
    media_image1.png
    Greyscale
.  {Such branched siloxane A reads on A1 of the CTE}.  Thibaut discloses at ¶ 0026 silicone release compositions comprising at least one hydrosilylation inhibitor such as 1-ethynyl cyclohexanol (ECH) or a maleate compound (page 7, paragraph 26) or a fumarate e.g. diethylfumarate or a fumarate/alcohol mixture.  Furthermore Thibaut divulges at ¶s 0032, 0037 and 0045 a linear polydiorganosiloxane fluid is provided in the silicone release composition for improved anchorage without showing any migration of the silicone as measured by extractables testing and subsequent adhesive strength testing while a linear vinyl end-capped polydimethylsiloxane of viscosity about 350 mPa.s. can be included in the composition {reading on A2 of the CTF as vinyl end-capped would include 2 unsaturated groups and with linear polyorganosiloxane at least 6 carbon atoms}.  From ¶0016 of Thibaut the organohydrogenpolysiloxane has at least three SiH groups {reading on (B) of the CTF}.  From ¶ 0017 of Thibaut hydrosilylation catalysts include complexes or compounds of group VIll metals, for example, platinum {reading on (C) of the CTF}.  Also from ¶ 0027 the release coating composition can contain a release modifier in order to control (increase) the level of release force.  However Thibaut does not expressly disclose that a maleimide compound can be in silicone release coating.   
U.S. 2015/0158982, Saito et al (hereinafter “Saito”) is directed silicon-containing curing composition having a release agents as disclosed in the abstract and at ¶s 0018, 0049-0051, 0059, 0099, 0100-0102 and 0110 where the composition also has prepolymer (B) containing at least two Si-H groups per molecule obtained by hydrosilylation between at least one compound as component (α), a cyclic siloxane compound of formula (2), and at least one compound as component (β), a compound of formula (3-1), (3-2), or (3-3).  The prepolymer component B is effective in improving adhesion to metals, resins, etc.  The hydrosilylation is performed with a platinum group metal catalyst.  The silicon-containing curing composition also has a specific amount of a Component (C) a linear siloxane compound containing more than one carbon-carbon double bond reactive with Si-H or Si---CH3 per molecule.  From ¶s 0100-0110 the silicon-containing curing composition may be additionally functionalized by bonding an organic functional group of various kinds to any one or more of components (A) to (E).  The silicon-containing curing composition of the invention or a cured product thereof may be used as a matrix in which a useful compound is dispersed to give a highly functionalized composite material.  Examples of additives that may be optionally compounded include gloss agents, waxes, UV absorbers, antistatics, antioxidants, deterioration inhibitors, modifiers, silane coupling agents, defoaming agents, dyes, maleimide compounds, cyanate ester compounds, silicone gel, and silicone oil.  Also release agents include carnauba wax, fatty acid esters, glyceric esters, stearic acid, montanoic acid, behenic acid and its metal salts, alkali metal compounds, organotitanium compounds, organozirconia compounds, organotin compounds, imidazole compounds, carboxyl-containing polyolefins, polyethylene-polyoxyethylene 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Thibaut a silicone release coating of a polymer film with a composition comprising a siloxane (A) having alkenyl groups, a crosslinking agent (B) having organohydrogensiloxane groups and a catalyst for the hydrosilylation reaction between (A) and (B) with hydrosilylation inhibitors like maleates and fumarates along with a linear vinyl end-capped polydimethylsiloxane, where as from Saito maleimide is added to a silicone-containing curing composition for coating materials and molding having a hydrosilylation reaction product of Si-H siloxane and vinyl or alkenyl compound and linear siloxane copolymer with at least two carbon-carbon double bonds reactive with SiH and release agents and inhibitors, the maleimide can be added to the silicone release coating composition of Thibaut motivated to improve adhesion to metals and resins.  The combination of Saito with Thibaut has a reasonable expectation of success because both Saito and Thibaut have SiH siloxane and vinyl or alkenyl 
WO 03050174, Brummer et al. (hereinafter “Brummer”) relates as does Thibaut modified by Saito to a curable silicone composition comprising an organopolysiloxane containing at least two alkenyl groups, a hydrogenopolysiloane containing at least two Si-H groups, a platinum hydrosilylation catalyst and one or more inhibitors as disclosed in the abstract and at page 1, lines 2-10 and 26-29; page 5, lines 12-31; page 6,line 6 to page 7, line 4; page 9, lines 24-29; claims 7 , 8, 13.  From page 6, line 6 to page 7, line 4 and page 5, lines 12-30) maleate derivatives, maleimides, or cyclic maleimides may be used alone or as a mixture thereof (page 5, lines 23-29) as hydrosilylation inhibitors impart long term storage stability while allowing the silicone including them in combination with the platinum catalyst, to cure at an enhanced rate.  CAS Registry Number: 541-59-3 from SciFinder, American Chemical Society (ACS) 2021 (hereinafter “RN 541-59-3” evidences that maleimide meets general formula (I) where A1-A3 are hydrogens.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Thibaut as modified a silicone release coating of a polymer film with a composition comprising a siloxane (A) having alkenyl groups, a crosslinking agent (B) having organohydrogensiloxane groups and a catalyst for the hydrosilylation reaction between (A) and (B) with hydrosilylation inhibitors like maleates along with a linear vinyl end-capped polydimethylsiloxane with maleimide, as afore-
The CTF described in paragraph 5 of this Office Action for the Claims of Groups I-III considering the content of the claims interpreted in light of the description and any drawings of the pending application is rendered obvious from Thibaut evidenced by Cray in view of Saito and further in view of Brummer evidenced by RN 541-59-3 from the disclosures afore-described in §s 6-10 hereof.  Hence the CTF, linking the groups of inventions does not provide a contribution over the prior art, i.e. not a special technical feature, and no single general inventive concept exists and there is a lack of unity between the groups of inventions of Groups I-III, therefore, restriction is appropriate.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-VII sets of claims to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787